—Order, Supreme Court, New York County (Robert Lippmann, J.), entered August 1, 2001, which, inter alia, granted defendants’ respective motion and cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The complaint alleging false arrest and imprisonment was properly dismissed since defendants met their burden to demonstrate that plaintiffs arrest as well as his ensuing prearraignment incarceration were supported by probable cause (see, Broughton v State of New York, 37 NY2d 451, cert denied *367sub nom. Schanbarger v Kellogg, 423 US 929; Shapiro v County of Nassau, 202 AD2d 358, lv denied 83 NY2d 760). In this connection, the record sufficiently establishes that plaintiff, while operating his vehicle, was observed by the arresting officers at a toll booth area waiting to pay his toll; that he appeared to the officers to be unsteady and confused, and smelled of alcohol; and that his face appeared flushed and his eyes, watery and bloodshot. In addition, while plaintiff was still in the toll plaza, two other cars pulled into the plaza, and the drivers of those vehicles informed the officers that their cars had been struck by plaintiff’s automobile and that plaintiff, subsequent to the vehicular contact, had failed to stop. Under these circumstances, the officers were amply justified in arresting defendant.
We have considered plaintiff’s other arguments and find them unavailing. Concur—Tom, J.P., Andrias, Buckley, Wallach and Lerner, JJ.